Citation Nr: 1528828	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-06 530	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971, including service in the Republic of Vietnam.  His awards and decorations include the United States Navy Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for bilateral hearing loss and tinnitus.


FINDING OF FACT

The Veteran's hearing loss and tinnitus were not at least as likely as not incurred during active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.3.07, 3.309.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist 
      
The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

An August 2012 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate claims for service connection for hearing loss and tinnitus in accordance with 38 C.F.R. § 3.159(b).  

The RO obtained the Veteran's service treatment records (STRs), and he has been afforded a VA examination and addendum VA opinions have been obtained with respect to his claims.  VA's duty to provide an adequate VA examination has been met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating these claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

      A.  Governing Law and Regulations
      
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system (e.g., sensorineural hearing loss and tinnitus) when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is a chronic disease under 38 U.S.C.A. § 1101); 38 C.F.R. § 3.309(a).  

When chronic diseases are at issue, the second and third elements for service connection may also be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

The current disability requirement is not at issue in this appeal.  The November 2012 VA examination diagnosed current bilateral hearing loss and tinnitus.

The Veteran credibly reported to the examiner that he served as a fireman in the boiler room of his ship during service in the Coast Guard from 1967 to 1971.  He reported hazardous noise exposure from gunfire support, boiler room noise, and engines.  His May 1971 separation examination showed normal hearing on whispered voice testing.  Whispered voice testing, however, provides only a limited indication of hearing acuity, and is insufficient to rule in or out hearing impairment.  See 38 C.F.R. § 3.385 (2014) (providing that hearing loss disability is shown by the results of audiology testing).  

Regardless, based on the Veteran's reports, the Board recognizes his exposure to hazardous military noise.  38 U.S.C.A. § 1154(b) (West 2014)

With respect to the required nexus between current hearing loss and tinnitus and the Veteran's in-service noise exposure, the VA examiner who conducted the November 2012 examination provided an addendum opinion in November 2013, after reviewing the claims file.  She noted an absence of treatment for hearing loss and tinnitus in the Veteran's medical records.  Notably, the Veteran himself reported that he had only noticed hearing problems for the past 10 years, thus indicating onset more than 30 years after his separation from service.  Additionally, he reported having only left-ear tinnitus occurring only approximately once a year.  Based on this evidence, the examiner concluded that the Veteran's hearing loss and tinnitus were not at least as likely as not related to his military service.  

The examiner provided an additional addendum in February 2014, specifically addressing the Veteran's reported hazardous noise exposure.  The examiner cited to a 2006 Institute of Medicine report on noise and military service which determined that there was no scientific basis for concluding that hearing loss appearing many years after noise exposure could be causally related to the noise exposure, if hearing is normal immediately after exposure.  On this evidence, the examiner reaffirmed her prior negative etiology opinion.

Based on the evidence of record, including most especially the VA examiner's well-reasoned, well-informed, and fully articulated opinions, the Board cannot make a finding that the Veteran's hearing loss and tinnitus were the result of in-service hazardous noise exposure.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran has expressed a belief that current hearing loss and tinnitus were caused by in-service noise exposure.  The Veteran would be competent to report a continuity of hearing loss and tinnitus symptomatology.  He did indicate in his claim for benefits that hearing loss and tinnitus began "In service."  He provided a contradictory history on the VA examination.  His report to the VA examiner is more detailed than the notation on his VA claim form.  As such, the Board finds it to be of more probative value than the vague report on the claims form. 

Absent reports of continuity, medical expertise would be required to provide an opinion as to the causes of the current hearing loss and tinnitus.  A medical professional has concluded that medical evidence and medical literature have not established such a causal link.  As the Veteran lacks the requisite medical expertise for an etiology opinion, and he has not otherwise affirmed having an onset of hearing loss and tinnitus during service, his opinion does not constitute competent evidence regarding the etiology of his hearing loss and tinnitus; especially in light of his report of noticing hearing problems for only approximately the preceding 10 years.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus; therefore, the claims must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


